        Case 1:20-cv-00937-TSC Document 10-1 Filed 08/31/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 OMAR ALZOKARI,

                Plaintiff,

                         v.                                Civil Action No. 20-937 (TSC)

 U.S. DEPARTMENT OF STATE,

               Defendant.


                   MEMORANDUM OF POINTS AND AUTHORITIES
                 IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

       Plaintiff Omar Alzokari (“Plaintiff”) challenges the revocation of his United States

passport by Defendant the United States Department of State (“Defendant” or “Department of

State”) under the Administrative Procedure Act (“APA”). Defendant moves to dismiss because

Congress expressly provided another remedy under the Immigration and Nationality Act of 1952

(“INA”) for any person denied a right or privilege as a national of the United States. See 8 U.S.C.

§ 1503. Because there exists an adequate, alternative remedy to the relief sought through the APA,

Plaintiff may not proceed under the APA, and must challenge the Department of State’s decision

under the appropriate review provision of the INA in the appropriate judicial district.

                                  FACTUAL BACKGROUND

       According to the Complaint, Plaintiff, a resident of Oxford, Mississippi, was born in

Yemen in 1985. Compl. at 2; id. ¶¶ 2, 6, 17. Plaintiff’s father was born in Yemen and became a

naturalized U.S. citizen in 1980. Id. ¶ 7. Plaintiff was first issued a United States passport on

November 25, 1990. Id. ¶ 9. Plaintiff entered the United States as a citizen in 1995. Id. ¶ 18.

Plaintiff was subsequently issued passports in 1995, 2000, 2005 and 2015. Id. ¶ 9. On April 13,

2018, Plaintiff’s passport was revoked by the Department of State, on the ground that it was
        Case 1:20-cv-00937-TSC Document 10-1 Filed 08/31/20 Page 2 of 7




determined that Plaintiff’s U.S. passport had been issued in error, citing 22 C.F.R. § 51.62(a)(2).

Compl. ¶ 10; see also 22 C.F.R. § 51.62(a)(2) (“The Department may revoke a passport when . . .

[t]he passport was illegally, fraudulently, or erroneously obtained from the Department[.]”).

       On October 29, 2019, at the request of Plaintiff, the Department of State held an

administrative hearing to review its passport revocation action. Compl. ¶¶ 11, 12. On February

24, 2020, the Department of State upheld its decision to revoke Plaintiff’s U.S. passport and

notified Plaintiff on March 3, 2020. Compl. ¶ 29.

       On April 8, 2020, Plaintiff filed this action under the APA, Compl. ¶ 1, alleging that the

Department of State’s decision to revoke his passport should be held unlawful and set aside on the

grounds that it is arbitrary and not in accordance with law. Id. at 1.

                    STATUTORY AND REGULATORY FRAMEWORK

       The Secretary of State or a designee possesses the authority to “grant and issue

passports . . . under such rules as the President shall designate and prescribe for and on behalf of

the United States, and no other person shall grant, issue, or verify such passports.” 22 U.S.C.

§ 211a. This authority includes the ability to revoke passports. See Haig v. Agee, 453 U.S. 280,

290-91 (1981). Passports may only be issued to U.S. nationals. 22 C.F.R. § 51.2(a). The

Department of State may revoke a passport when it has determined that the passport was issued in

error. 22 C.F.R. § 51.62(a)(2). The revocation of a passport does not revoke an individual’s

citizenship status. See 8 U.S.C. § 1504(a) (“The cancellation under this section of any document

purporting to show the citizenship status of the person to whom it was issued shall affect only the

document and not the citizenship status of the person in whose name the document was issued.”).

       INA Section 360(a) outlines the process by which individuals can receive judicial review

of the denial of “a right or privilege as a national of the United States” by a government official,



                                                  2
         Case 1:20-cv-00937-TSC Document 10-1 Filed 08/31/20 Page 3 of 7




department, or independent agency, “upon the ground that he is not a national of the United States.”

8 U.S.C. § 1503; see also Xia v. Tillerson, 865 F.3d 643, 655 (D.C. Cir. 2017) (“Section 1503

provides for judicial review of denial of any ‘right or privilege’ of citizenship, including

invalidations of passports or naturalization certificates.”). As relevant here, if an aggrieved party

is “within the United States,” the INA creates a cause of action allowing him to seek a declaration

in federal court that he is “a national of the United States.” 8 U.S.C. § 1503(a).

       Actions pursuant to 8 U.S.C. § 1503(a) must be instituted within five years after the final

administrative denial of such right or privilege, and must be filed “in the district court of the United

States for the district in which such person resides or claims a residence, and jurisdiction over such

officials in such cases is conferred upon those courts.” Id. The term “residence” is defined in

Section 101(a)(33) of the INA to mean “the place of general abode,” and the “place of general

abode of a person” is defined as a person’s “principal, actual dwelling place in fact, without regard

to intent.” 8 U.S.C. § 1101(a)(33).

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of an action where a

complaint fails to “state a claim upon which relief can be granted.” Although “detailed factual

allegations” are not necessary to withstand a Rule 12(b)(6) motion, Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007), “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). In weighing a motion to dismiss, a court may consider “the

facts alleged in the complaint, any documents either attached to or incorporated in the complaint[,]

and matters of which [the court] may take judicial notice.” EEOC v. St. Francis Xavier Parochial

School, 117 F.3d 621, 624 (D.C. Cir. 1997).



                                                   3
        Case 1:20-cv-00937-TSC Document 10-1 Filed 08/31/20 Page 4 of 7




                                          ARGUMENT

       Plaintiff cannot state a claim under the APA because Congress expressly provided an

alternative adequate remedy under INA Section 360(a) for any person denied a right or privilege

as a national of the United States. See 8 U.S.C. § 1503(a). Because Plaintiff seeks review of the

Department of State’s denial of a right or privilege as a national of the United States—the

revocation of his U.S. passport—he must challenge the Department of State’s decision under the

applicable INA review provisions in the appropriate judicial district, and may not proceed in this

Court under the APA. Accordingly, Plaintiff’s Complaint should be dismissed for failure to state

a claim upon which relief can be granted.

       The APA provides a general cause of action to “person[s] suffering legal wrong because

of agency action, or adversely affected or aggrieved by agency action within the meaning of a

relevant statute.” 5 U.S.C. § 702. The APA provides that the reviewing court shall “hold unlawful

and set aside agency action” found to be “arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law[,]” 5 U.S.C. § 706.

       Judicial review under the APA is only available, however, when “there is no other adequate

remedy in a court[.]” 5 U.S.C. § 704. Indeed, “Congress did not intend the general grant of review

in the APA to duplicate existing procedures for review of agency action.” Bowen v. Massachusetts,

487 U.S. 879, 903 (1988). To be considered “adequate,” the alternative relief available need not

provide an identical review that the APA would provide, so long as the alternative remedy offers

the “same genre” of relief. Citizens for Resp. & Ethics in Wash. v. DOJ, 846 F.3d 1235, 1245

(D.C. Cir. 2017) (quoting El Rio Santa Cruz Neighborhood Health Ctr., Inc. v. HHS, 396 F.3d

1265, 1272 (D.C. Cir. 2005)). Alternative relief “will be deemed adequate ‘where a statute affords

an opportunity for de novo district-court review’ of the agency action.” Garcia v. Vilsack, 563



                                                 4
           Case 1:20-cv-00937-TSC Document 10-1 Filed 08/31/20 Page 5 of 7




F.3d 519, 522 (D.C. Cir. 2009) (quoting El Rio Santa Cruz Neighborhood Health Ctr., 396 F.3d

at 1270).      This is because “Congress did not intend to permit a litigant challenging an

administrative denial . . . to utilize simultaneously both [the review provision] and the APA.” El

Rio Santa Cruz Neighborhood Health Ctr., 396 F.3d at 1270 (internal citation and quotation marks

omitted). Where an adequate remedy is available, a plaintiff lacks a cause of action under the APA

to challenge an agency’s alleged error. See Perry Capital LLC v. Mnuchin, 864 F.3d 591, 621

(D.C. Cir. 2017) (absence of an adequate alternative remedy is an element of the cause of action

created by the APA).

          Plaintiff’s claims under the APA must fail because Plaintiff has an adequate remedy under

8 U.S.C. § 1503, which provides for a de novo judicial determination of whether Plaintiff is a U.S.

national. The express right of action for de novo review under the INA mandates that Plaintiff

pursue this statutory remedy in lieu of APA review. Cf. Wash. Legal Found. v. Alexander, 984

F.2d 483, 486 (D.C. Cir. 1993) (alternative implied statutory remedy “operate[d] . . . by force of

5 U.S.C. § 704, to preclude a remedy under the APA”). Thus, Plaintiff’s claims must be dismissed

for failure to state a claim under the APA. See Alsaidi v. Dep’t of State, 292 F. Supp. 3d 320, 327

(D.D.C. 2018) (“To renew her passport, plaintiff will require proof of citizenship, and under

8 U.S.C. § 1503(a), she may accomplish this directly through de novo review in the federal district

court in which she resides (i.e., the Northern District of California). This constitutes an adequate

alternative remedy to achieve plaintiff’s desired relief.”); Hassan v. Holder, 793 F. Supp. 2d 440,

445-46 (D.D.C. 2011) (dismissing APA claim because 8 U.S.C. § 1503(a) provided adequate

alternative remedy); Hinojosa v. Horn, 896 F.3d 305, 312 (5th Cir. 2018) (“In sum, § 1503

expresses a clear congressional intent to provide a specific procedure to review the Plaintiffs’

claims.     Permitting a cause of action under the APA would provide a duplicative remedy,



                                                  5
         Case 1:20-cv-00937-TSC Document 10-1 Filed 08/31/20 Page 6 of 7




authorizing an end-run around that process.”); Villarreal v. Horn, 203 F. Supp. 3d 765, 773 (S.D.

Tex. 2016) (“[C]ourts have repeatedly dismissed APA claims challenging the denial of a passport

application or a passport revocation on grounds that the holder is not a U.S. national, reasoning

that . . . a judicial declaration of citizenship and entitlement to a passport [] may be directly sought

through 8 U.S.C. § 1503(a).”); Raya v. Clinton, 703 F. Supp. 2d 569, 575 (W.D. Va.

2010) (“Because 8 U.S.C. § 1503(a) provides an adequate remedy by which the plaintiff may

challenge the denial of her passport application, the court agrees with the defendants that [the

plaintiff’s APA claim is] subject to dismissal.”).1




1
        The D.C. Circuit’s decision in Xia v. Tillerson, 865 F.3d 643 (D.C. Cir. 2017), does not
conflict with the proposition that APA review is unavailable when an individual seeks to challenge
the denial of a right or privilege of citizenship on the ground that the individual is not a U.S.
national. Although the Xia court allowed the plaintiffs’ APA claims to proceed alongside the
plaintiffs’ § 1503 claims on remand, the plaintiffs’ APA claims in that case did not substantively
challenge the agency’s determination that the plaintiffs were not U.S. citizens, but rather
challenged the procedures under which the revocation of Certificates of Naturalization and U.S.
passports took place. Id. at 657 (“Xia’s passport revocation was allegedly arbitrary because
putatively based on an event that had yet to occur, and allegedly contrary to law because
accomplished without the requisite administrative hearing.”).

        The instant case poses a significant factual distinction which renders the Xia court’s
opinion permitting APA claims to proceed on remand inapposite. Plaintiff does not possess a
Certificate of Naturalization, and thus is not entitled to the INA’s specific denaturalization
procedures. Here, Plaintiff claims to have acquired citizenship at birth, and the Department of
State has found he failed to provide sufficient evidence to support that acquisition. Moreover, Xia
did not specifically decide whether an adequate remedy existed so as to preclude the plaintiffs’
APA claims; rather, it simply rejected the district court’s conclusion that the plaintiffs had failed
to exhaust administrative remedies and remanded the claims for further consideration. Id. Indeed,
in the context of discussing other claims, the court specifically characterized § 1503 as an
“adequate avenue[.]” Id. at 655.



                                                   6
         Case 1:20-cv-00937-TSC Document 10-1 Filed 08/31/20 Page 7 of 7




                                          CONCLUSION

       For the foregoing reasons, Defendant respectfully requests that the Court dismiss Plaintiff’s

Complaint in its entirety pursuant to Rule 12(b)(6).2 A proposed order is submitted herewith.

Dated: August 31, 2020                          Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               DANIEL F. VAN HORN
                                               D.C. Bar No. 924092
                                               Chief, Civil Division

                                           By: /s/ Daniel P. Schaefer
                                              DANIEL P. SCHAEFER
                                              D.C. Bar No. 996871
                                              Assistant United States Attorney
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              Phone: (202) 252-2531
                                              Daniel.Schaefer@usdoj.gov

                                               Counsel for Defendant




2
         Defendant requests a dismissal with prejudice because any attempt by Plaintiff to amend
the Complaint to bring a claim pursuant to 8 U.S.C. § 1503 would be futile. Any such amended
pleading would be subject to dismissal for want of jurisdiction and improper venue under the
express terms of the statute. See 8 U.S.C. § 1503(a) (“An action under this subsection . . . shall be
filed in the district court of the United States for the district in which such person resides or claims
a residence, and jurisdiction over such officials in such cases is conferred upon those courts.”);
Xia, 865 F.3d at 655 (8 U.S.C. § 1503(a) “requires a claimant to file in the district in which such
person resides or claims a residence”) (internal citation and quotation marks omitted); Compl. at 2
(stating that Plaintiff resides in Oxford, Mississippi).

                                                   7
